Case 2:17-cv-07716-JMV-SCM Document 90 Filed 06/27/19 Page 1 of 3 PageID: 1018
                                                                                                                                                                                   William C. Baton
                                                                                                                                                                          Phone: (973) 286-6722
                                                                                                                                                                              Fax: (973) 286-6815
                                                                                                                                                                                   wbaton@saul.com
                                                                                                                                                                                     www.saul.com



                                                                                                                     June 27, 2019

 VIA ECF

 The Honorable Steven C. Mannion, U.S.M.J.
 United States District Court
 Martin Luther King, Jr. Federal Building
 50 Walnut Street
 Newark, New Jersey 07102

        Re:            Shire US, Inc. v. Allergan, Inc., et al.
                       Civil Action No. 17-7716 (JMV)(SCM)

 Dear Judge Mannion:

         This firm, together with Haug Partners LLP, represents Plaintiff Shire US, Inc. (“Shire”)
 in the above-referenced matter. Shire and Defendants Allergan, Inc., Allergan Sales, LLC, and
 Allergan USA, Inc. (collectively, “Allergan”) hereby jointly request issuance of a stay and
 administrative termination.

         The parties believe that the best course of action is for Your Honor to issue a stay and
 administrative termination to take effect immediately. Shire’s reasons for requesting this stay
 and administrative termination relate to the transfer of ownership of the Xiidra franchise to
 Novartis Pharmaceuticals Corporation, as set forth in the parties’ June 12, 2019 letter to Your
 Honor requesting an extension of discovery (D.I. 85). The parties intend that this termination
 shall not constitute a dismissal under Fed. R. Civ. P. 41. A proposed form of Order is being
 submitted with this letter.

        Thank you for Your Honor’s kind attention to this matter.

                                                                                                             Respectfully yours,




                                                                                                             William C. Baton

 Enclosure

 cc: Counsel of Record (via e-mail)


             O n e R i v e r f r o n t P l a z a , S u i t e 1 5 2 0 N e w a r k , N J 0 7 1 0 2 - 5 4 2 6 P h o n e : ( 9 7 3 ) 2 8 6 - 6 7 0 0 Fa x : ( 9 7 3 ) 2 8 6 -6 8 0 0


   DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                                      A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 2:17-cv-07716-JMV-SCM Document 90 Filed 06/27/19 Page 2 of 3 PageID: 1019




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

 SHIRE US, INC.,

                         Plaintiff,                     Civil Action No. 2:17-cv-07716-
                                                        JMV-SCM
                    v.
 ALLERGAN, INC., ALLERGAN
 SALES, LLC, and ALLERGAN USA,                          ORDER FOR STAY AND
 INC.,                                                  ADMINISTRATIVE TERMINATION

                         Defendants.



        This matter having come before the Court upon joint request for a stay and administrative

 termination of this matter (D.I. 90), and therefore,

        IT IS on this day, June __, 2019,

 1. ORDERED that this action and any pending motions are hereby administratively terminated

    effective June 27, 2019, that this termination shall not constitute a dismissal under Fed. R.

    Civ. P. 41, and does not bear any consequences for purposes of the statute of limitations; and

    it is further

 2. ORDERED that Plaintiff Shire shall file a letter by December 27, 2019 requesting to either

    restore this matter to the active list or extend the stay/termination; and it is further

 3. ORDERED that absent a request to restore this matter or extend the stay/termination by

    December 27, 2019, the Court shall dismiss this action, without further notice, without

    prejudice and without costs.
Case 2:17-cv-07716-JMV-SCM Document 90 Filed 06/27/19 Page 3 of 3 PageID: 1020



                                         SO ORDERED:


                                         The Honorable Steven C. Mannion,
                                         U.S.M.J.

                                         Dated:

                                         ____________________________________




                                   2
